





Exhibit 10.1




ARI NETWORK SERVICES, INC.

2010 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT




We are pleased to inform you that you have been granted a Restricted Stock Award
subject to the terms and conditions of the ARI Network Services, Inc. 2010
Equity Incentive Plan (the “Plan”) and of this Award Agreement.  Unless
otherwise defined herein, all capitalized terms used in this Award Agreement
shall have the same meanings as set forth in the Plan.

Full name of Grantee:




Date of Award:    

March ___, 2015




Total number of

Shares of Common Stock:




1.  Restricted Stock Award.  Pursuant to the Plan, you are hereby granted a
Restricted Stock Award, subject to the terms and conditions of this Award
Agreement and the Plan.  Accordingly, you shall be issued the aggregate number
of shares of Common Stock of ARI Network Services, Inc. (the “Company”) set
forth above, subject to the restrictions and conditions set forth in this Award
Agreement.




2.  Vesting Schedule.  You may not sell, exchange, transfer, pledge, hypothecate
or otherwise dispose of the shares of Common Stock awarded to you under this
Restricted Stock Award until the shares vest.  A certain percentage of the
shares of Common Stock awarded to you will vest as of the date that the 30 Day
Volume Weighted Average Price (“30 Day VWAP”) of the Company’s Common Stock as
of the close of the NASDAQ Capital Market on any trading day within the Award
Period equals or exceeds the Target Price provided in the Vesting Schedule
below.  Award Period is the period beginning on the Date of Award and ending on
the 4thannual anniversary thereof.   

Vesting Schedule

Number of Shares of Common Stock

Target Price

30% of the total number of shares

$6.00

20% of the total number of shares

$7.00

20% of the total number of shares

$8.00

30% of the total number of shares

$9.00




For purposes of this Agreement, the 30 Day VWAP shall be equal to the sum of the
number of shares of Common Stock purchased over a 30 day period multiplied by
the various share purchase prices paid per share on each share purchased divided
by the total number of shares of Common Stock purchased over such 30 day period
(i.e., [Number of shares of Common Stock purchased during a 30 day period x sum
of prices paid for each individual share]/[Number of share of Common Stock
purchased for 30 day period]).  














For purposes of calculating the 30 Day VWAP at any time during the Award Period,
the 30 day period is composed of the most recent 30 trading days of the NASDAQ
Capital Market ending with the close of the NASDAQ Capital Market on the most
current trading day where the most current trading day must be a date within the
Award Period.




3.  Forfeiture.  You shall forfeit any unvested shares of Common Stock to the
Company upon the expiration of the Award Period.  In the event of your
termination of employment with the Company for any reason prior to the
expiration of the Award Period, you shall forfeit to the Company all Common
Stock for which the Award Period has not expired.  In the event of a conflict
between the terms of this Award Agreement and any Employment Agreement or
similar agreement between you and the Company, this Award Agreement shall
control.  




4.  Change of Control.  Upon a Change of Control during the Award Period, if the
Change of Control Price is greater than or equal to $6.00, all shares of
unvested Common Stock that would otherwise vest upon reaching a Target Price
less than the Change of Control Price shall become immediately vested.   In
addition, upon a Change of Control during the Award Period at any Change in
Control Price, the portion of shares of Common Stock that would otherwise vest
upon reaching  the Target Price that is next highest above the Change of Control
Price shall immediately vest.  For example, if the Change of Control Price were
$6.50 and all of the shares of Common Stock were unvested at the time of the
Change of Control, 50% of the unvested shares of Common Stock would vest
pursuant to this Paragraph 4.  Alternatively, if the Change of Control Price
were less than $6.00 and all of the shares of Common Stock are unvested at the
time of the Change of Control, 30% of the unvested shares of common Stock would
vest pursuant to this Paragraph 4. For purposes of this Agreement, Change of
Control Price means the price per share that each shareholder  of the Company
receives for their Common Stock in a Change of Control.  If a Change of Control
occurs by reason of a sale of the Company’s assets, the Change of Control Price
shall be equal to the closing price of a share of Common Stock on the NASDAQ
Capital Market on the last trading day immediately prior to the date of closing
of the Change of Control.  If the consideration received by the Company’s
shareholders consists in whole or in part of securities of another entity or
property other than money (the foregoing being called “Noncash Consideration”),
the Board shall value such Noncash Consideration for purposes of determining the
Change of Control Price.  If such Noncash Consideration consists of stock or
other securities for which market quotations are readily available on an
established securities market, the Board shall value such securities at the
closing price on any exchange or market where such securities are traded on the
closing date of the Change of Control or, if such securities are not traded on
such date, on the first business day preceding such closing date on which such
securities are traded and for which quotations are available.  If any such
Noncash Consideration consists of property other than marketable securities, the
Board shall make a good faith determination of the value of such Noncash
Consideration.  The valuation of the Board of any Noncash Consideration shall be
final, conclusive and binding upon all interested parties.  Section 14 of the
Plan shall not apply to this Award in the event of a Change of Control, nor
shall any provision relating the vesting of Restricted Stock under that certain
Change of Control Agreement between you and the Company.  

  

5.  Shareholder Status.  Prior to the expiration of the Award Period, you shall
have all of the rights of a shareholder of the Company, including the right to
vote the Common Stock and the right to receive any cash dividends as to the
underlying Common Stock.  Upon issuance of the Restricted Stock, the shares of
Common Stock will be registered in a book entry account in your name.  The
Company’s transfer agent shall be provided with notice referring to the terms,
conditions and restrictions applicable to such Restricted Stock, together with
such stop transfer instructions as the Company deems appropriate.  





2










6.  Transfer.  This Restricted Stock Award shall not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by you other than
in the event of your death.  Except for the designation of your beneficiary in
the event of your death, the purported assignment, alienation, pledge,
attachment, transfer or encumbrance of the Award shall be void and unenforceable
against the Company.  This provision shall not prevent you from transferring any
of the shares of Common Stock issued hereunder that vest.  Notwithstanding the
foregoing, for so long as you are an employee of the Company, you shall not be
entitled to transfer in excess of 50% of the shares of Common Stock that have
vested under this Award Agreement, after subtracting any vested shares used to
satisfy tax withholding in accordance with Paragraph 13 below. For purposes of
this Section 6 only, a transfer of the Common Stock from the book entry account
mentioned in Section 5 above to your personal brokerage account after the
expiration of the Restricted Period shall not constitute a prohibited
“transfer.”  




7.  No Obligation of Employment.  This Restricted Stock Award shall not impose
any obligation on the Company to continue your employment with the Company.




8.  Provisions of the Plan Control.  This Restricted Stock Award is qualified in
its entirety by reference to the terms and conditions of the Plan under which it
is granted, a copy of which you may request from the Company.  The Plan empowers
the Committee to make interpretations, rules and regulations thereunder, and, in
general provides that the determinations of such Committee with respect to the
Plan shall be binding upon you.  The Plan is incorporated herein by reference.




9.  Rights Agreement.  During the term of the Rights Agreement between the
Company and American Stock Transfer & Trust Company, as amended from time to
time, Common Stock granted to you hereunder shall include the associated
preferred share purchase rights set forth in the Rights Agreement.

 

10.  Authority of Committee.  As a condition of the granting of this Award, you
agree, for yourself, for your personal representative, administrator or other
representative of your estate, and for the person or persons to whom this Award
shall pass by will or by the laws of descent and distribution, that any dispute
or disagreement which may arise under this Award Agreement shall be resolved by
the Committee in its sole discretion and that any interpretation by the
Committee of the terms of this Award Agreement and the Plan shall be final,
binding and conclusive.




11.  

Use of Words.  The use of words of the masculine gender in this Award Agreement
is intended to include, wherever appropriate, the feminine or neuter gender and
vice versa.




12.  

Successors.  This Agreement shall be binding upon and inure to the benefit of
any successor or successors of the Company.




13.  

Taxes.   Except as otherwise provided by the Committee at the time of vesting
and unless other arrangements are made by you with the Company to satisfy
applicable tax withholding at the time of vesting of the shares of Common Stock,
 you shall have the right to direct the Company to withhold, at the time of
vesting, an appropriate number of shares of Common Stock from this Award for
payment of taxes required by law in the opinion of the Company to satisfy all
obligations for withholding of such taxes, but in no event in excess of the
minimum withholding required by law.  If Common Stock is used to satisfy tax
withholding, such shares of Common Stock shall be valued based on the Fair
Market Value when the shares of Common Stock vest.





3










By your signature and the signature of the Company’s representative below, you
and the Company agree that the shares of Common Stock awarded to you under this
Award Agreement are subject to the terms and conditions of the Plan, a copy of
which is available to you upon request.  As provided in the Plan, you hereby
agree to accept as binding any decision of the Committee with respect to the
interpretation of the Plan and this Award Agreement, or any other matters
associated therewith.  




IN WITNESS WHEREOF, the Company has caused these presents to be executed
effective as of March ___, 2015.

ARI NETWORK SERVICES, INC.







By:

______________________________




The undersigned hereby accepts the foregoing Restricted Stock Award and agrees
to the several terms and conditions of this Award Agreement and of the Plan.







[Grantee]











4


